FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                               VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                   P. O. Box 9540
                                                                                79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                     (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                  February 23, 2015

Mark D. Scott                                Steven W. Conder
Adam C. Burney                               Assistant Criminal District Attorney
SCOTT, McNEILL & BURNEY, PLLC                401 W. Belknap
3000 East Loop 820                           Fort Worth, TX 76196
Fort Worth, TX 76112                         * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *


RE:       Case Numbers: 07-14-00083-CR, 07-14-00084-CR, 07-14-00085-CR
          Trial Court Case Numbers: 1328179D, 1328181D, 1344140R

Style: Malishia Lynn Booker v. The State of Texas

Dear Counsel:

      Pursuant to TEX. R. APP. P. 39.1, the above styled and numbered causes will be
submitted without oral argument on Monday, March 16, 2015.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK